Exhibit 3.1 AMENDED AND RESTATED ARTICLES OF INCORPORATION OF BEAR STATE FINANCIAL, INC. (Formerly named First Federal Bancshares of Arkansas, Inc.) FIRST. The name of this corporation is Bear State Financial, Inc. (hereinafter referred to as the “ Corporation ”). SECOND . The nature of the business of the Corporation and the objects or purpose to be transacted, promoted or carried on by it, and for which it is organized, are as follows: (a) To acquire, purchase, own, hold, operate, develop, lease, mortgage, pledge, exchange, sell, transfer or otherwise invest, trade or deal in, in any manner, securities, stocks, mortgages, bonds, and real and personal property of every kind and description or in any interest therein. (b) To engage in any activities which are permissible for bank holding companies, and to do all things incidental to any such business, and to do and perform all other things necessary or beneficial to the Corporation or to the general public which the Board of Directors may from time to time determine should be done. (c) To issue notes, bond, debentures, or other obligations of the Corporation, and to secure the same by mortgage, pledge, deed of trust, or otherwise. (d) To purchase, acquire, own and hold securities of other corporations, limited liability companies, associations, trusts and other forms of businesses, whether incorporated or unincorporated, and to provide services to such businesses, or engage in businesses related to any such businesses, and to do any and all lawful acts necessary, convenient, advisable or desirable which may be incidental or pertinent to such businesses. (e) To engage in any lawful business and to exercise all of the powers enumerated in the 1987 Act. THIRD . The period of existence of the Corporation shall be perpetual. FOURTH. The principal office or place of business of the Corporation shall be located at 1401 Highway 62-65 North, Harrison, Arkansas 72601. FIFTH. The registered agent of the Corporation is the President of the Corporation.The address of the business office of the registered agent is 1401 Highway 62-65 North, Harrison, Arkansas 72601. SIXTH. (a) The total amount of the authorized capital stock of the Corporation is as follows: SHARES CLASS PAR VALUE Common 5,000,000 Preferred (b) The preferences, limitations and relative rights of each class of shares is as follows: 1 .PREFERRED STOCK. The Preferred Stock may be issued in one or more series. The Board of Directors of the Corporation is hereby authorized to issue shares of Preferred Stock in such series and to fix from time to time before issuance the number of shares to be included in any such series and the designation, relative powers, preferences, and rights and qualifications, limitations, or restrictions of all shares of such series. The authority of the Board of Directors of the Corporation with respect to each such series will include, without limiting the generality of the foregoing, the determination of any or all of the following: A.The number of shares of any series and the designation to distinguish the shares of such series from the shares of all other series, if any. B.The voting powers, if any, applicable to such series and whether such voting powers are full or limited. C.The redemption provisions, if any, applicable to such series, including the redemption price or prices to be paid. D.Whether dividends, if any, will be cumulative or non-cumulative, the dividend rate of such series, and the dates and preferences of dividends on such series. E.The rights of such series upon the voluntary or involuntary dissolution of, or upon any distribution of the assets of, the Corporation. F.The provisions, if any, pursuant to which the shares of such series are convertible into or exchangeable for shares of any other class or classes or of any other series of the same or any other class or classes of stock, or any other security, of the Corporation or any other corporation or other legal entity, and the price or prices or the rates of exchange applicable thereto. G. The right, if any, to subscribe for or to purchase any securities of the Corporation or any other corporation or other legal entity. 2 H.
